IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-00474-COA

BERNICE FRIERSON A/K/A BERNICE JAMES                                       APPELLANT
FRIERSON A/K/A BERNICE J. FRIERSON

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         03/01/2016
TRIAL JUDGE:                              HON. ANTHONY ALAN MOZINGO
COURT FROM WHICH APPEALED:                PEARL RIVER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   BERNICE FRIERSON (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: ABBIE EASON KOONCE
NATURE OF THE CASE:                       CIVIL - POSTCONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 09/12/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ISHEE AND FAIR, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    In 2013, Bernice Frierson pleaded guilty in Pearl River County Circuit Court to one

count of possession of pseudoephedrine with intent to distribute. Frierson was sentenced to

twenty years in the custody of the Mississippi Department of Corrections (MDOC). In 2016,

Frierson filed a motion for postconviction relief (PCR). The circuit court denied Frierson’s

PCR motion, finding that the motion was deficient. Frierson now appeals. Finding no error,

we affirm.

                                         FACTS

¶2.    On July 8, 2013, Frierson pleaded guilty to one count of possession of a controlled
substance with intent to distribute in violation of Mississippi Code Annotated section 41-29-

139(a)(1) (Supp. 2016). He was sentenced to twenty years in the custody of the MDOC.

¶3.    Frierson filed an amended motion1 for PCR in the Pearl River County Circuit Court

on October 27, 2015, claiming that: (1) the circuit court erred in accepting his guilty plea

because there was no factual basis presented during his plea hearing; (2) he was not informed

of the minimum and maximum sentences he could receive for the charge to which he pleaded

guilty; (3) his indictment was insufficient because it did not specifically state where he was

going to sell the drugs found in his car at the time of the arrest; and (4) his counsel was

ineffective. On March 1, 2016, the circuit court dismissed Frierson’s amended motion as

deficient in that the motion failed to conform to the requirements of Mississippi Code

Annotated section 99-39-9 (Rev. 2015). Specifically, the circuit court found the motion to

be deficient because it lacked a “concise statement of the claims or grounds upon which it

[was] based, a sworn statement of the specific facts [that were] within [Frierson’s]

knowledge, and a specific statement of facts which [were] not within his knowledge.”

¶4.    Frierson appealed on March 11, 2016, asserting the following: (1) there was no factual

basis presented during his guilty-plea hearing; (2) he was not informed of the minimum and

maximum possible sentences for his charge; (3) his indictment was insufficient; and (4) his

counsel was ineffective in failing to prevent these errors.



       1
         This was Frierson’s second attempt to file a motion for PCR for this particular
charge. Frierson’s first attempt was a joint motion for two separate cases. The circuit court
ordered the joint motion returned to him because Mississippi Code Annotated section 99-39-
9 (Rev. 2015) requires a motion to be limited to a claim for relief against one judgment only.
Frierson amended his motion.

                                              2
                                      DISCUSSION

¶5.    Section 99-39-9(1)(c)-(e) provides that a PCR motion requires—among other

things—a concise statement of the claims or grounds upon which it is based, a sworn

statement of the specific facts within the movant’s knowledge, and a specific statement of

facts that are not within the movant’s knowledge.

¶6.    In its order dismissing Frierson’s motion, the circuit court made clear that it was

dismissing the motion as deficient under section 99-39-9. Specifically, the circuit court

found that Frierson’s motion lacked various components required by the statute. First, it

lacked a concise statement of the claims or grounds upon which Frierson’s motion was based.

Second, it lacked a sworn statement of the specific facts within his knowledge. And third,

it lacked a specific statement of facts that were not within his knowledge.

¶7.    “Although this Court has often acknowledged that meritorious claims of pro se

petitioners will not be avoided based on inartfully drafted pleadings, we have instructed that

petitioners, even if proceeding pro se, must comply with the dictates of section 99-39-

9(1)(d)-(e).” Hooghe v. State, 187 So. 3d 682, 683 (¶5) (Miss. Ct. App. 2016) (quoting

Chapman v. State, 47 So. 3d 203, 207 (¶15) (Miss. Ct. App. 2010)).

¶8.    The circuit court found that Frierson’s amended PCR motion did not meet the

requirements set forth in section 99-39-9. And while neither party addresses this issue on

appeal, after reviewing the record, we cannot find that the circuit court erred in dismissing

Frierson’s PCR motion as deficient. Therefore, the dismissal of Frierson’s PCR motion is

affirmed, without prejudice, so that he may refile a motion that complies with the dictates of



                                              3
section 99-39-9.

¶9.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                 4